PER CURIAM.
Friends of Weiner School District, a non-profit citizens group, appeals from an order of the District Court1 dismissing their Commerce Clause action that alleged violations of federal and state law by Ap-pellees in connection with the administrative consolidation of the Weiner School District with the Harrisburg School District in Poinsett County, Arkansas. Upon careful de novo review, see LeMay v. U.S. Postal Service, 450 F.3d 797, 799 (8th Cir.2006), we conclude that dismissal was proper for the reasons stated by the District Court. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas.